DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8,9, 11-17 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 8, the prior art of record does not disclose or suggest a spherical display element and a lens array located at a light emission side of the spherical display element, lenses of the lens array arranged on a spherical surface, the lens array and the spherical display element sharing a common spherical center, and a distance between each lens of the lens array and the spherical display element configured such that a light beam emitted from each pixel point of the spherical display element is collimated after passing through the corresponding lens, wherein the spherical display element is formed by splicing a plurality of sub- display elements, wherein each of the plurality of sub-display elements has a planar structure, wherein vertexes of each of the sub-display elements are located on a first spherical surface, wherein the lens array comprises a plurality of cell arrays in one-to-one correspondence with the plurality of sub-display elements, wherein vertexes of each of the cell arrays are located on a second spherical surface, and wherein the first spherical surface and the second spherical surface share a common spherical center, wherein the spherical display element comprises one regular hexagon sub- display element and six isosceles trapezoid sub-display elements spliced around the regular hexagon sub-display element, wherein a field angle of the regular hexagon sub-display element with respect to the spherical center is equal to a field angle of the isosceles trapezoid sub-display element with respect to the spherical center, 2BOE Ref.: X1816128JZ - AT Ref.: 35732-00287 PATENTa side length A2 of the regular hexagon sub-display element is equal to a top side length of the isosceles trapezoid sub-display element, and satisfies an equation as below: 
    PNG
    media_image1.png
    24
    102
    media_image1.png
    Greyscale
 a bottom side length B1B2 of the isosceles trapezoid sub-display element satisfies an equation as below:  
    PNG
    media_image2.png
    25
    111
    media_image2.png
    Greyscale
 a waist length A1B2 of the isosceles trapezoid sub-display element satisfies an equation as below:  
    PNG
    media_image3.png
    40
    317
    media_image3.png
    Greyscale
an angle -A0EF between the regular hexagon sub-display element and the isosceles trapezoid sub-display element satisfies an equation as below:  
    PNG
    media_image4.png
    76
    344
    media_image4.png
    Greyscale
 an angle -C2A1C6 between two adjacent isosceles trapezoid sub-display elements satisfies an equation as below:  
    PNG
    media_image5.png
    135
    575
    media_image5.png
    Greyscale
 3BOE Ref.: X1816128JZ - AT Ref.: 35732-00287 PATENT 
    PNG
    media_image6.png
    47
    360
    media_image6.png
    Greyscale
 r represents a radius of the spherical display element, and a represents the field angle of the regular hexagon sub-display element and of the isosceles trapezoid sub-display element.

With respect to claim 11, the prior art does not disclose or suggest  a spherical display element; and a lens array located at a light emission side of the spherical display element, lenses of the lens array arranged on a spherical surface, the lens array and the spherical display element sharing a common spherical center, and a distance between each lens of the lens array and the spherical display element configured such that a light beam emitted from each pixel point of the spherical display element is collimated after passing through the corresponding lens, wherein the spherical display element is formed by splicing a plurality of sub- display elements, wherein each of the plurality of sub-display elements has a planar structure, wherein vertexes of each of the sub-display elements are located on a first spherical surface, wherein the lens array comprises a plurality of cell arrays in one-to-one correspondence with the plurality of sub-display elements, wherein vertexes of each of the cell arrays are located 4BOE Ref.: X1816128JZ - AT Ref.: 35732-00287 PATENT on a second spherical surface, and wherein the first spherical surface and the second spherical surface share a common spherical center, wherein the spherical display element comprises one regular pentagon sub- display element and five regular hexagon sub-display elements spliced around the regular pentagon sub-display element, wherein a side length A of the regular pentagon sub-display element and a field angle ai of the regular pentagon sub-display element satisfy an equation as below: 
    PNG
    media_image7.png
    25
    220
    media_image7.png
    Greyscale
 a side length of the regular hexagon sub-display element is equal to a side length of the regular pentagon sub-display element, and a field angle a2 of the regular hexagon sub-display element satisfies an equation as below:  
    PNG
    media_image8.png
    24
    210
    media_image8.png
    Greyscale
 a total field angle of the spherical display element satisfies an equation as below:  
    PNG
    media_image9.png
    18
    570
    media_image9.png
    Greyscale
 wherein r represents a radius of the spherical display element.  
The closest prior art of reference, Chen, discloses a near-to-eye display panel comprising: a spherical display (see 1); and a lens array (2) located at a light emission side of the spherical display element, lenses of the lens array arranged on a spherical surface (see the back surface of 2 in fig.1), the lens array (see 2 in fig.1) and the spherical display element (see 1 in fig.1) sharing a common spherical center (see para.[0006]: “the flexible OLED display element on the curved surface and the micro-lens array of curved surface is a spherical surface concentric”), and a distance between each lens of the lens array and the spherical display element configured such that a light beam emitted from each pixel point of the spherical display element is collimated after passing through the lens (see the operation in fig.1: [0014]: “in the micro lens array focal length of each lens unit is equal to or greater than each lens unit to the OLED pixel surface, an OLED pixel emits light after the micro lens gathers generated approximately parallel wherein collimated light is interpreted as approximately collimated), wherein the spherical display element is formed by splicing a plurality of sub- display elements (said limitation is a product by process claim—therefore the only limiting feature of the claim is a contiguous element (i.e. the product of splicing); therefore, the contiguous element of 1 teaches the claimed limitation) but does not disclose all the limitations of claims 8 and 11.
Claims 9, 12-17, and 21-26 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882